- Pursuant to submission of controversy upon an agreed statement of facts, judgment is unanimously directed in favor of defendant, without costs, but with disbursements. The scope of the standard mortgagee clause is clearly limited to liability to plaintiff as a first mortgagee. Plaintiff, therefore, cannot fasten liability, as here sought, upon the defendant for loss or damage occurring with respect to a second mortgage executed subsequently to the issuance of the policy and without notice to or knowledge on the part of defendant. Present —- Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.